Case 5:20-cr-00058-JGB Document 27 Filed 05/26/20 Page 1 of 3 Page ID #:115



Charles D. Swift, WA Bar No. 41671
Constitutional Law Center for
Muslims in America
833 E. Arapaho Rd, Suite 102
Richardson, TX 75081
Phone: (972) 914-2507
Fax: (972) 692-7454
cswift@clcma.org

Pro Hac Attorney Defendant
RAFIA SHAREEF



                        THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA

       v.
                                                     Case No.: 20-00058 (JGB)

RAFIA SULTANA SHAREEF,

Defendant.



DEFENDANT’S OBJECTION TO THE PRESENTENCE INVESTIGATION REPORT

       Defendant, Rafia Sultana Shareef, by and through her attorneys, Charles D. Swift,

pursuant to Rule 32 of the Federal Rules of Criminal Procedure, and 18 U.S.C. §3553(a),

respectfully submits the following Objections to the Draft Presentence Investigation Report

(hereinafter “PSR”) filed on May 11, 2020.

       Ms. Shareef objects to the PSR’s failure to consider the risk posed to her by confinement

due to COVID-19. Ms. Shareef is 67 years of age and suffers from fibromyalgia, among other

medical ailments. These factors place her in a higher risk category of susceptibility to COVID-

19 than the general population (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                               1
 Case 5:20-cr-00058-JGB Document 27 Filed 05/26/20 Page 2 of 3 Page ID #:116



precautions/people-at-higher-risk.html). In addition to her age and physical condition, prison

populations have been identified as at greater risk for contracting COVID-19 than the general

population (https://www.abajournal.com/news/article/the-at-risk-prison-population-most-

vulnerable-to-covid-19). Persons such as Ms. Shareef are advised to remain sheltering in place

despite the easing of restrictions for the general population. For these reason, Attorney General,

William Barr, has issued guidance to the Bureau of Prisons to seek early release for at-risk

individuals. (See Barr Memo dated March 26, 2020).

       Ms. Shareef does not meet all the criteria for early release under the Barr memo because

at the time of sentencing she has not and could not have served at least fifty percent of any

confinement sentence. The risk of contracting COVID-19 nevertheless informs any decision to

award confinement in this case. Indeed, because of her advanced age, Ms. Shareef would be

immediately eligible to seek compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). See

United States v. Colvin, No. 19-cr-00179-JBA, Doc. 38 (D. Conn. Apr. 2, 2020). (Holding that

the risk of contracting COVID-19 warranted the reduction of a 30 day sentence for bank fraud

for an inmate with Type-II Diabetes.)

       Section 3582(c)(1)(A) permits a sentence reduction when there are “extraordinary and

compelling reasons,” and where “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Application Note 1 to Section 1B1.13 of the Sentencing

Guidelines enumerates circumstances which constitute “extraordinary and compelling reasons”.

These circumstances include certain medical conditions, advanced age, certain family

circumstances, or some “other” reason “[a]s determined by the Director of the Bureau of

Prisons.” In addition to “extraordinary and compelling reasons”, Section 1B1.13 requires that . .

. “the defendant is not a danger to the safety of any other person or to the community, as

                                                 2
 Case 5:20-cr-00058-JGB Document 27 Filed 05/26/20 Page 3 of 3 Page ID #:117



provided in 18 U.S.C. § 3142(g)” and . . . . “the reduction is consistent with this policy

statement.”

       Due to Ms. Shareef’s advanced age and declining health, like the defendant in Colvin,

Ms. Shareef is particularly vulnerable to COVID-19. Indeed, the Barr Memo suggests that home

confinement may be more appropriate for low risk offenders do not pose a danger to the safety of

the community. Under the extraordinary circumstances posed by COVID-19, Ms. Shareef

objects to the PSR’s omission of the risks posed to her by confinement as a factor for the Court

to consider in sentencing.

Respectfully Submitted this 26th day of May, 2020.


                                                                             /s/ Charles D. Swift
                                                                                  Charles D. Swift
                                                                    Constitutional Law Center for
                                                                             Muslims in America
                                                                    833 E. Arapaho Rd, Suite 102
                                                                          Richardson, TX 75081
                                                                          Phone: (972) 914-2507
                                                                             Fax: (972) 692-7454



                               CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on this 26th day of May, 2020, I electronically filed the foregoing

  with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.


                                                                            /s/ Charles D. Swift
                                                                                 Charles D. Swift
                                                                     Attorney for Rafia Shareef




                                                  3
